UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1804



MARY TUCKER,

                                            Plaintiff - Appellant,

          versus


AMERICAN TELEPHONE     &   TELEGRAPH   COMPANY,
INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-95-426-3-MU)


Submitted:   October 20, 1997          Decided:     November 17, 1997


Before MURNAGHAN, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Tucker, Appellant Pro Se.     Charles Evans Johnson, Brian
Christian Lambert, KILPATRICK STOCKTON, L.L.P., Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Appel-

lee's motion for summary judgment and dismissing Appellant's civil

suit arising under § 301(a) of the Labor-Management Relations Act,

29 U.S.C. § 185(a) (1994). We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Tucker v. American
Telephone & Telegraph, Co., No. CA-95-426-3-MU (W.D.N.C. May 9,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2